                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 GUY R. JENKINS, III,                              )
                                                   )
                Plaintiff,                         )
                                                   )             No.:   3:19-CV-123-PLR-DCP
 v.                                                )
                                                   )
 JIM BERRONG, et al.,                              )
                                                   )
                Defendants.                        )

                                   MEMORANDUM OPINION

        This is a pro se prisoner’s complaint for violation of civil rights filed pursuant to 42 U.S.C.

§ 1983. Now before the Court is Plaintiff’s motion to withdraw his complaint [Doc. 8] in which

Plaintiff states that he wishes to withdraw his complaint because “[D]efendants [sic] are working

to fix the things discussed with[]in the complaint” and requests that the Court no longer require

him to pay the filing fee [Id. at 1].

        For good cause shown therein, this motion [Id.] will be GRANTED to the extent that this

action will be DISMISSED. As to Plaintiff’s request that the Court waive the filing fee due to

this dismissal, however, “[p]risoners are no longer entitled to a waiver of fees and costs” and “a

voluntary dismissal of a complaint or an appeal does not eliminate a prisoner’s obligation to pay

the required filing fees.” McGore v. Wrigglesworth, 114 F.3d 601, 604, 607 (6th Cir. 1997)

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). Accordingly, this request will

be DENIED. Also, the Court CERTIFIES that any appeal from this order would not be taken in

good faith.

        AN APPROPRIATE ORDER WILL ENTER.

        ENTER:



                                              UNITED
                                               NITED ST
                                                     STATES
                                                      TATES
                                                          S DI
                                                            DISTRICT
                                                             ISTRICT JUDGE
                                                                     JUDGE
                                                                         E
